DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Symbol - a thing that represents or stands for something else, especially a material object representing something abstract.  "the limousine was another symbol of his wealth and authority".
The claims broadly recite, “a specific symbol”.  Much like the dictionary example, the examiner is considering a house to be a symbol wealth.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JayDeeMC (NPL).



	In regards to claims 1 and 19-21,
	JayDeeMC shows
An information processing system, comprising: at least one processor and at 
least one memory coupled thereto, (See page 2, text at bottom, “Adults play Minecraft SMP server.  The server is considered to be the processor and memory) the at least one processor being configured to control the information processing system to at least: 
arrange, in a virtual space (Minecraft), parts (building blocks) respectively associated with designs to be displayed on a display device (See page 2, the environment is designed by the single-player), according to an arrangement operation by a user (the single-player);
determine whether a user arrangement pattern is a specific pattern (designs done in the single-player mode are considered to be specific patterns), the user arrangement pattern containing, an arrangement position, and a design of each of a plurality of the parts (the blocks) arranged in the virtual space according to the arrangement operation by the user, the specific pattern containing a specific design in its collective design formed by the designs of the plurality of the parts (See pages 2-4, the house, landscape and outer structures are considered to be a collective design); and 
allow access by another user to arrangement information representing the user arrangement pattern when the user arrangement pattern is not determined as to be the 

while restricting access by said another user to the arrangement information when the user arrangement pattern is determined as to be the specific pattern. (See page 4, “everything in here is mine and no one else’s”)


	In regards to claim 3,
wherein the specific design is a specific symbol (page 3, the house is a symbol, see claim interpretation), and the processor determines the user arrangement pattern is the specific pattern, when a specific symbol pattern corresponding to the specific symbol formed by the designs of the plurality of the parts (the blocks form the house) is detected from the user arrangement pattern. 
 
	In regards to claim 11,
 	wherein each of the parts (blocks) is associated with at least one of a plurality of design types (stone, wood, vegetation), and the processor determines whether each of one or more partial collective designs is the specific pattern containing the specific design (chimney, roof), the each of the one or more partial collective designs formed by the parts associated with the same design type out of the design types (stone, wood). 
 


wherein each of the parts has a quadrangular shape (one side of the block cube is a quadrangular shape), and the processor aligns and arranges the parts of the quadrangular shape in the virtual space (the blocks are arranged to make surfaces with aligned blocks). 
 
 	In regards to claim 15,
 	wherein the information processing system comprises a user terminal and a server, the processor prohibits uploading of the arrangement information from the user terminal to the server to restrict access by another user to the arrangement information. (single-player)
 
	In regards to claim 16,
wherein the user terminal determines whether the user arrangement pattern is a specific pattern, (selecting single-player) and 
when the user terminal does not determine the user arrangement pattern is the specific pattern, the processor uploads the arrangement information from the user terminal to the server (multiplayer).
 
	In regards to claim 17,
wherein the information processing system comprises a user terminal and a server, when the user arrangement pattern is determined as to be the specific pattern, 
 
	In regards to claim 17,
	wherein the processor is configured to arrange a virtual player character (pages 2-4, the character is portrayed in the first position.  There are also animal that would meet this limitation) in the virtual space, and control a movement of the virtual player character (see motion through the pages), the collective design formed by the user arrangement pattern is a traveling path for the virtual player character (character is moving in the single player world), in which the designs of the parts are connected to one another (the blocks are connected), and the processor moves the virtual player character on the collective design. (character is moving in the single player world)
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JayDeeMC (NPL) in view of GeminiTay (NPL).


GeminiTay teaches, page 2, the rotation of parts or arrangements in Minecraft.
Based on the teaching of GeminiTay, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of JayDeeMC to incorporate configuring to rotate an arrangement direction of each of the parts in the virtual space in order to improve the toolbox of creative tools.


Allowable Subject Matter
Claims 4-10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 5, 12 and 14 recite specific limitations which are not shown or taught by the cited prior art.  Claims 6-10 are dependent upon claim 5.  NPL references, IGameplay 1337 and SnT Apps, show pipe connecting games, but lack the virtual world and access limitations.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715